Citation Nr: 0004446	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  98-14 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty from June 1965 to June 
1967.

This matter comes to the Board of Veterans Appeals (Board) 
from a March 1998 rating decision of the Regional Office (RO) 
which granted the veteran's claim for service connection for 
PTSD, and assigned a 30 percent evaluation, effective August 
1997.  

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court").


REMAND

The veteran asserts that a higher rating is warranted for 
PTSD.  A review of the record shows that the veteran was 
afforded psychiatric examinations by the Department of 
Veterans Affairs (VA) in November 1997 and November 1998.  On 
the earlier examination, he was noted to be depressed and 
mildly anxious.  He had no history of panic attacks.  The 
veteran did report symptoms of PTSD, including nightmares, 
intrusive thoughts occasional flashbacks and hypervigilance 
symptoms.  The diagnosis was PTSD, and the Global Assessment 
of Functioning score was 55-60.  The VA examination in 
November 1998 revealed some evidence of impairment in thought 
processes and communication, as the veteran was preoccupied 
about the Vietnam experiences.  There was no psychosis, 
delusions or hallucinations.  His grooming and hygiene were 
fair, and there was some impairment of memory.  The diagnosis 
was PTSD, and the Global Assessment of Functioning score was 
54.  

The Board points out that VA outpatient treatment records 
disclose that the veteran was seen in January 1999, and it 
was reported that he was an irritable, easily frustrated, 
agitated and impulsive person, with confusion and visual 
hallucinations.  He was also noted to have memory problems, 
cognitive dysfunction and social isolation.  The diagnoses 
were PTSD and major depression.  The Global Assessment of 
Functioning score was 35/40.  

The Court has also held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluated the 
current state of the condition, the VA must provide a new 
examination.  Olsen v. Principi, 3 Vet. App. 480, 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
While there is a recent VA examination, the evidence suggests 
that the veteran's psychiatric disability has increased in 
severity.  Under 38 C.F.R. § 3.326(a) (1999), a VA 
examination will be authorized where there is a possibility 
of a valid claim.

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court has held that the duty to assist the veteran 
in obtaining and developing available facts and evidence to 
support his claim includes obtaining adequate VA examination.  
This duty is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  This duty also includes 
providing additional VA examinations by a specialist when 
recommended.  Hyder v. Derwinski, 1 Vet. App. 221 (1991).  The 
fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical examination, 
one which takes into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 
121, 124 (1991). 

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for PTSD since 1997.  
After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran, and which have not 
already been associated with the claims 
folder.

2.  The veteran should then be afforded a 
VA psychiatric examination to determine 
the nature and severity of the 
manifestations of his PTSD.  The 
examination report should include a 
detailed account of all pathology found 
to be present.  If there are psychiatric 
disorders other than PTSD, the examiner 
should reconcile the diagnoses and should 
specify which symptoms are associated 
with each of the disorder(s).  If certain 
symptomatology cannot be dissociated from 
one disorder or another, it should be 
specified.  The psychiatrist should 
describe how the symptoms of PTSD affect 
the veteran's social and industrial 
capacity, and whether the condition is 
permanent in nature.  The report of the 
examination should include a complete 
rationale for all opinions expressed.  
All necessary special studies or tests 
are to be accomplished.  The examiner 
should assign a GAF score and a 
definition of the numerical code assigned 
in order to comply with the requirements 
of Thurber v. Brown, 5 Vet. App. 119 
(1993).  The entire claims folder and a 
copy of this remand must be made 
available to the examiner for review in 
conjunction with the examination.

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claim may be 
granted.  If not, he and his representative should be 
furnished an appropriate supplemental statement of the case 
and be provided an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	James R. Siegel
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




